consideration except for post-judgment issues such as attorney fees and
                costs). And because no final order exists, the order granting a motion to
                enforce settlement is not a special order after final judgment, NRAP
                3A(b)(8), and thus the order the Coxes appealed from in Docket No. 61121
                is also not appealable. Because the district court has not yet entered a
                final judgment on all causes of action, we conclude that we lack
                jurisdiction to consider these appeals. NRAP 3A(b)(1), (8).
                            Accordingly, we ORDER these appeals DISMISSED.



                                                                                J.
                                                   Hardesty


                                                                 14-3           J.
                                                   Douglas


                                                                                J.
                                                   Cherry



                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Ara H. Shirinian, Settlement Judge
                     H. Bruce Cox
                     Leventhal and Associates, PLLC
                     Marquis Aurbach Coffing
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A